Citation Nr: 0402122	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1943 to January 1946, including service in the 
Rome, Arno, and North Appennines Campaigns.  He was awarded 
the Combat Infantryman Badge in October 1944 while serving 
with the Headquarters Company, 363rd Infantry.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 21, 2002, 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which granted service connection 
for post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling, effective July 19, 2002, the date of 
receipt of the veteran's claim.  The veteran and his 
representative were informed of that decision and of his 
right to appeal by RO letter of October 23, 2002, which 
informed him of this right to appeal that decision, and 
included a copy of that rating decision which discussed the 
issue on appeal, the evidence considered, the applicable law 
and regulations considered; the decision made, and the 
reasons and bases for that decision.  The claimant filed a 
timely Notice of Disagreement seeking an initial rating in 
excess of 30 percent for service-connected PTSD.  


REMAND

The record in this case shows that a rating decision of 
October 21, 2002, granted service-connection for PTSD, 
evaluated as 30 percent disabling, effective July 19, 2002, 
the date of receipt of the veteran's claim.  The veteran and 
his representative were informed of that decision and of his 
right to appeal by RO letter of October 23, 2002, including a 
copy of that rating decision which discussed the issue on 
appeal, the evidence considered, the applicable law and 
regulations considered; the decision made, and the reasons 
and bases for that decision.  The claimant filed a timely 
Notice of Disagreement seeking a rating in excess of 30 
percent for service-connected PTSD.  .  

The record further shows that the grant of service connection 
for PTSD was based upon documentary evidence establishing the 
veteran's active service in World War II from September 1943 
to January 1946, including service in the Rome, Arno, and 
North Apennines Campaigns; that he was awarded the Combat 
Infantryman Badge in October 1944 while serving with the 
Headquarters, 363rd Infantry; and that his exposure to combat 
stressors is must be presumed.  

The record is silent for complaint, treatment findings or 
diagnosis of PTSD or any other psychiatric condition prior to 
his initial claim, received at the RO on July 22, 2002.  A 
report of VA fee-basis psychiatric examination, conducted in 
October 2002, shows that the claimant related that that he 
last worked in 1961 and has since been retired on Social 
Security benefits, while in his Substantive Appeal (VA Form 
9), submitted in March 2003, the claimant asserted that he 
was fired from his last full-time job in 1983.  

The record shows there is some discrepancy in the claimant's 
statements and testimony concerning his receipt of Social 
Security Administration (SSA) benefits, and that the RO has 
not determined the type of benefits which the veteran 
receives (i.e., whether such benefits are based upon 
disability or upon attained age).  If the claimant is in 
receipt of Social Security disability benefits, the RO has 
failed to obtain the medical records relied upon by the SSA 
is granting such benefits, as required by the Court in 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Remand is 
warranted in order for the RO to obtain all such records.  

The record further shows that the claimant and his 
representative indicated at his hearing held in June 2003 
before the undersigned traveling Veterans Law Judge of the 
Board of Veterans' Appeals that there are medical records of 
his treatment for PTSD at the VA outpatient clinic, Tulsa, 
that have not been obtained.  Remand is warranted in order 
for the RO to obtain all such records since December 2002.  

The claimant testified at his June 2003 hearing as to the 
presence of a number of disabling symptoms of PTSD which are 
not shown on the VA fee-basis examination conducted in 
October 2002 or on the VA outpatient treatment records dated 
in December 2002.  Further, the VA outpatient Mini-mental 
status examination conducted on October 2002, showed that the 
claimants scored 26 out of 30.  The Board finds that another 
VA PTSD examination is warranted by a physician qualified to 
diagnose and evaluate PTSD, who has first reviewed the entire 
record, and who had conducted appropriate psychological tests 
to determine the nature and extent of all disabling symptoms 
of PTSD in the veteran.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all VA 
or non-VA health care providers from whom 
he has received treatment for his 
service-connected PTSD.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of any SSA decision 
granting SSA benefits to the claimant 
and, if his SSA benefits are based upon 
disability rather than attained age, 
copies of all clinical records relied 
upon by the SSA in granting such benefits 
to the claimant.  The RO should further 
obtain all clinical records pertaining to 
outpatient treatment of the veteran at 
the VAMC, Tulsa, since December 2002.  

2.  The RO should then schedule another 
VA PTSD examination of the claimant by a 
physician qualified to diagnose and 
evaluate PTSD, who has first reviewed the 
entire record.  That PTSD examination 
should include appropriate psychological 
tests to determine the nature and extent 
of all disabling symptoms of PTSD now 
present in the veteran.  

3.  Upon completion of the requested 
development, the RO should review the 
record to ensure that all requested 
development actions have been fully 
completed; that the examining physician 
has affirmatively indicated that he 
reviewed the veteran's claims file prior 
to his PTSD examination; and that all 
appropriate psychological tests to 
determine the nature and extent of all 
disabling symptoms of PTSD now present in 
the veteran have been completed.  

4.  The veteran's claim for a rating in 
excess of 30 percent for service-
connected PTSD should then be 
readjudicated in light of the entire 
record.  

If the benefit sought on appeal remains denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  See Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




